GEORGE CLIFTON EDWARDS, Jr., Circuit Judge,
concurring in part and dissenting in part.
I concur in Judge Brown’s opinion in this case with the exception of that portion which upholds the validity of the Clear View Manufacturing Patent No. D.’309. My review of this record shows that it does not pass the statutory test of novelty, utility and nonobviousness, particularly the last of these three. See Graham v. John Deere Co., 383 U.S. 1, 17-18, 86 S.Ct. 684, 693-694, 15 L.Ed.2d 545 (1966).
APPENDIX